Eitzgebald, S.
— The suspension of the tax proceeding until the determination of the litigation referred to in the moving papers furnishes abundant reason for granting the application *319for tbe remission of tbe penalty. Interest upon tbe tax fixed will be charged at tbe rate of 6 per cent, per annum from tbe date of accrual up to tbe 1st day of March, 1899, from which date tbe penalty at tbe rate of 10 per cent, will be charged. This proceeding was instituted by tbe district attorney. During tbe suspension of tbe appraisal tbe petitioner went out of office. Tbe order appointing tbe appraiser directed him to notify tbe comptroller of tbe city of New York of tbe time and place of tbe appraisal, but tbe proof of service does not show that this direction was complied with, nor does the record show any appearance on behalf of tbe State. The sole asset consisted of shares of stock in a corporation, and tbe appraiser adopted tbe opinion of tbe president and treasurer of tbe compaany as to its value. Tbe basis of these opinions ing of tbe appraiser. Under the circumstances I shall direct is not given, and there is virtually no foundation for the find-that a new appraisal be made by one of tbe official appraisers, who shall issue new notices to the parties entitled thereto, including tbe State Comptroller and the present district attorney. Upon the conclusion of tbe proceeding an appropriate decree may be presented, of which tbe petitioning district attorney'and the present incumbent of tbe office should have notice in order that their respective claims to costs may be adjusted.
Decreed accordingly.